DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art of record, Oh (US 2017/0125496), neither shows or suggests an array substrate comprising plurality of first pixel units and a plurality of second pixel units arranged in alternating manner, wherein each of the plurality of first pixel units comprises a first plurality of subpixels, each of the first plurality of subpixels comprising a functional stack that has a thickness of from 180 to 360 nm, and wherein each of the plurality of second pixel units comprises a second plurality of subpixels, each of the second plurality of subpixels comprising a functional stack that has a thickness of from 80 to 140 nm.
Due to their dependencies upon independent claim 1, claims 2-18 are also allowable.
The subject array substrate structure described earlier is provided for enhancing the color gamut of a display panel without sacrificing a wide viewing angle.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hack (US 2019/0280055) teaches a high resolution low power consumption OLED display.  Inoue (US 2018/0212198) teaches an organic electroluminescence device with recessed portion.  Obata (US 2010/0090203) teaches an organic light-emitting element with laminated bodies.  Yokoyama (US 2009/0108741) teaches an organic EL display with emission elements emitting light of different colors.  Oota (US 2008/0238297) teaches an organic EL display with counter electrodes.  Kubota (US 2007/0120474) teaches an organic EL display with multi-layered hole transporting layer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        11 March 2022